Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered December 14, 2000, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his plea of guilty should be vacated on the ground that the Supreme Court failed to advise him at the time of his plea that he would be subject to an automatic and statutorily mandated five-year period of postrelease supervision following the completion of his determinate sentence (see Penal Law § 70.45 [1]). However, this claim is unpreserved for appellate review, as he did not seek to withdraw his plea before sentencing or move to vacate the judgment of conviction (see People v Piediscalzo, 287 AD2d 582; People v Gilchrist, 280 AD2d 488; People v Naglieri, 262 AD2d 426, 427), and we decline to reach the issue in the exercise of our interest of justice jurisdiction. O’Brien, J.P., H. Miller, Schmidt and Cozier, JJ., concur.